This is a settlement of the accounts of the guardian for 9 years and 11 months to Jan. 1, 1878. It was found that the compensation of the guardian for the care and management of the estate should be $1,500. The other question is as to compensation for support and education. The guar*163dian charges $75 per month for the period. Both the ward and her mother derived a considerable estate from the father of the ward, which yields income, and the guardian has married the mother, and has property and income of his own. Four children have been born of this last marriage, and all reside together. The ward, now seventeen years of age, requests that the guardian be allowed the sum asked by him. The guardian has treated the ward kindly, and educated her according to her condition in life.
*162Note.—A warrant of commitment was issued and the party lodged in jail. He thereupon sued out a writ of habeas corpus from the Supreme Court. Upon the return of the writ the matter was heard before the Court, and the writ dismissed and the party remanded.
Ex parte Wm. Smith, 53 Cal., 204.
By the Court:
There are three sources from which the minor’s support may come, viz: the resources of the stepfather, of the mother, and of her own property. Under the circumstances of this case, the burden should be divided. Let $25 per month be paid out of the estate of the ward.